ORDER
Dwayne Shelton (“Movant”) appeals from the motion court’s judgment denying his post-conviction motion pursuant Rule 29.15 without an evidentiary hearing. Following a jury trial, Movant was found guilty of statutory sodomy, in violation of Section 566.062 (RSMo. Cum. Supp. 2008). Movant was sentenced as a persistent offender to 25 years imprisonment in the Missouri Department of Corrections. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).